Citation Nr: 0711294	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD and, if so, whether the reopened claim should be granted


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 and later rating 
decision by the Department of Veterans Affairs (VA) Atlanta, 
Georgia Regional Office (RO), which declined the veteran's 
application seeking to reopen her previously denied claim of 
entitlement to service connection for PTSD. 

Subsequent to this rating action, the RO, in an August 2004 
supplemental statement of the case, appears to have 
determined that new and material evidence to reopen the 
veteran's previously denied claim for entitlement to service 
connection for PTSD had been received, and then readjudicated 
the claim on a de novo basis in light of all the evidence of 
record.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that in a matter such as 
this the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's action.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Fulkerson v. West, 
12 Vet. App. 268, 269-70 (1999) (setting aside a Board 
decision to enable the Board to observe the procedure 
required by law for reopening a final decision).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for PTSD is 
addressed below. 
  
The reopened claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by unappealed RO 
rating decisions in April 1996 and March 1998.

2.  Evidence received since the March 1998 rating decision 
denying service connection for PTSD includes evidence which 
relates to an unestablished fact necessary to substantiate 
the claim, is neither redundant nor cumulative, and raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The unappealed March 1998 rating decision, which denied 
service connection for PTSD, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).

2.  The evidence received since the March 1998 rating 
decision which denied service connection for PTSD, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002; 38 C.F.R. §§ 3.156(a), 20.303 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003; rating 
decisions in October 2002 and December 2003; a statement of 
the case in April 2004; and a supplemental statement of the 
case in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2004 
supplemental statement of the case.  The veteran received 
additional notice in March 2006.  However, because the issue 
of whether new and material evidence has been submitted is 
being allowed and because the underlying issue seeking 
service connection for PTSD is being remanded, no additional 
supplemental statement of the case is needed at this time.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has associated with the veteran's claims file 
VA treatment records as well as a report of a VA examination 
afforded the veteran in April 1996 in relation to her claim.  
Thus, the Board finds for the purpose of determining whether 
new and material evidence has been received that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The evidence on file at the time of the March 1998 rating 
decision included the veteran's service medical records, VA 
outpatient treatment records, and a report of an April 1996 
VA PTSD examination.  The veteran's service medical records 
to include her January 1985 medical examination for service 
separation are negative for any pertinent complaints or 
findings suggestive of any psychiatric impairment.  VA 
outpatient treatments records considered by the RO in March 
1998, while showing evaluation and treatment for a major 
depressive disorder, were absent of any diagnosis of PTSD.  
When examined by VA in April 1996 specifically for PTSD, the 
veteran was diagnostically assessed as having a generalized 
anxiety disorder with depression.  The examiner stated that 
no PTSD was noted at that time.
 
Based on the above, the RO in March 1998 denied service 
connection for PTSD on the basis that there was no confirmed 
diagnosis of this disorder.  The veteran was notified of that 
decision and of her appellate rights.  She did not appeal 
that decision, which is final.  38 U.S.C.A. § 7105.
 
In December 2001 the veteran submitted an application to 
reopen her previously denied claim of entitlement to service 
connection for PTSD.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  § 38 U.S.C.A. § 5108.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion. See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The medical evidence received subsequent to the March 1998 RO 
rating action includes a statement, dated in April 2004, from 
a VA staff physician stating that the veteran carries a 
diagnosis of severe prolonged PTSD and suffers with most of 
the symptomatology that goes with this diagnosis.
 
In view of the above, the Board finds that the evidence 
submitted since the March 1998 decision is new and material 
in that a VA physician for the first time has indicated that 
the veteran has a diagnosis of PTSD.  Therefore, the newly 
received evidence, indicating that the veteran has PTSD, the 
absence of which was the basis of the RO's prior denial in 
March 1998, represents new and material evidence that raises 
a reasonable possibility of substantiating the claim for 
service connection for PTSD.  Having agreed with the RO 
determination that new and material evidence has been 
submitted; the veteran's previously denied claim for service 
connection for PTSD is reopened. 


ORDER
New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and to 
this extent only the appeal is granted.


REMAND

When the medical evidence of record is insufficient, the 
Board may supplement the record by seeking additional medical 
records and an advisory opinion or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Furthermore, the 
VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The RO should obtain for association with the veteran's 
claims file all outstanding evaluation and treatment records 
pertinent to the issue on appeal, to include those records 
underlying the April 2004 statement by a VA physician 
reporting that the veteran has a diagnosis of PTSD.  
Additionally, if PTSD is diagnosed as reported, a 
supplementary medical examination with opinion would be 
necessary for a fair adjudication of the appeal.

The Board reminds the veteran that she has an obligation to 
assist VA in the development of her claim, and that failure 
to do so may result in an adverse decision.  Accordingly, 
further appellate consideration of the issue of service 
connection for the veteran's PTSD is deferred and the case is 
REMANDED for the following:

1.  Obtain the veteran's outstanding 
treatment records from the VA Medical 
Center in Atlanta, Georgia, to include 
those  pertaining to her diagnosis of 
PTSD as reported by a VA physician in 
April 2004, and associate them with her 
claims folder.  If the search has 
negative results, documentation to that 
effect should be placed in the claim 
file.

2.  Schedule the veteran for a VA 
psychiatric examination in order to 
obtain an opinion on whether she has PTSD 
as a result of her report of sexual 
harassment in service.  The examination 
should include any diagnostic tests or 
studies, which are found to be necessary 
for an accurate assessment.  The 
psychiatrist should conduct the 
examination and, based on the results of 
the examination and review of the 
evidence in the claims file, provide an 
opinion on whether the veteran's 
documented history and psychiatric 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner should 
specifically state whether or not each 
criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met and should 
further state whether the veteran's 
reports of sexual harassment in service 
could constitute a stressor pursuant to 
DSM-IV.  The examiner should provide the 
complete rationale for the opinion.

3.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


